Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and comments, received August 8, 2022, have been fully considered by the examiner.  The following is a complete response to the August 8, 2022 communication.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (5,827,277) in view of the teaching of Couture (9,498,278).
Edwards provides a device for treating a condition within a nasal cavity (Abstract) comprising a shaft (124) and a multi-segment end effector provided at the distal end of the shaft.  The end effector comprises a first segment (e.g. distal-most 2 electrodes of Figure 5) and a distinct second segment (e.g. proximal-most 2 electrodes of Figure 5) with the first and second segments spaced apart along the longitudinal axis.  Each electrode is transformable from a retracted configuration (within the body 124) and an expanded, deployed configuration (shown in Figure 5) which inherently comprises an associated architecture in the expanded configuration (i.e. a series of needles).  A handle is provided on the proximal end of the shaft (not shown, but inherently present to allow for insertion of the device).  Edwards fails to disclose markings to provide the user with a spatial orientation of one or more portions of the end effector.
Couture, as addressed in previous Office actions, teach that it is generally known to provide a surgical device having an end effector with markings to provide the user with a spatial orientation of the end effector to know exactly where the end-effector is relative to tissue.  Couture teach the indicators/markings may be provided on the end effector, the shaft or on the handle.  See, for example, col. 2, lines 24-33.
To have provided the Edwards device with markings to provide the user with the spatial orientation of the end-effectors relative to tissue to ensure the proper alignment for the end effector is afforded during use would have been an obvious design modification for one of ordinary skill in the art since Couture fairly disclose the use of such markers on a device comprising a handle, a shaft and an end effector.  
Regarding claim 5, the Edwards multi-segment end effector includes a first segment comprising a first set of flexible support elements (i.e. distal-most two electrodes) and a second segment having a second set of flexible support elements (I.e. proximal-most two electrodes).  Regarding claim 10, Couture specifically disclose the use of text, symbols and color coding as disclosed in the column 2 citation above.
Regarding claim 11, Edwards disclose the device as described with respect to claim 1 above and specifically disclose the steps of providing that device into a nasal cavity, advancing the multi-segment end effector to one or more target sites in the nasal cavity and delivering energy to tissue.  Edwards et al fails to disclose a step of positioning the end effectors based on an orientation derived from markings on the shaft. 
As addressed above, Couture teaches that it is generally known to provide a surgical device having an end effector with markings to provide the user with a spatial orientation of the end effector to know exactly where the end-effector is relative to tissue.  Couture teach the indicators/markings may be provided on the end effector, the shaft or on the handle.  See, for example, col. 2, lines 24-33.
To have provided the Edwards device with markings to provide the user with the spatial orientation of the end-effectors relative to tissue to ensure the proper alignment for the end effector is afforded during use would have been an obvious design modification for one of ordinary skill in the art since Couture fairly disclose the use of such markers on a device comprising a handle, a shaft and an end effector.  
Regarding claims 15 and 20, see above discussion with respect to claims 5 and 10.

Claims 1, 5, 6, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Townley et al (2016/0331459) in view of the teaching of Perfler (2017/0151014). 
As addressed in the previous Office action, Townley et al provide a device for treating a condition within a nasal cavity with an end effector that is expandable into contact with tissue.  See, for example, Figures 4 and 5.  Townley et al also specifically teach of providing markings on the distal end of the shaft to provide an orientation of the end effector relative to tissue.  See, for example, Figure 13 and para. [0121].  Townley et al also provide a handle (210) associated with the shaft as shown in Figure 2.  Townley et al fail to expressly disclose first and second segments that are distinct from one another and spaced apart longitudinally as now required by claim 1.
Perfler discloses another device having an expandable end effector that is expanded into contact with tissue to deliver energy thereto.  In particular, Perfler teaches the device may have an end effector in the form of a basket (Figure 15) similar to the basket taught by Townley et al.  Perfler also teaches various different alternatives, including first and second distinct segments that are spaced from tissue (Figures 2 and 14, for example).  To have provided the Townley et al end effector with two distinct segments separated longitudinally to simultaneously treat two different areas of tissue would have been an obvious design modification for one of ordinary skill in the art given the teaching of Perfler who discloses a distinct two-segment end effector as a known alternative to a single basket end effector in an analogous device.
Regarding claims 5 and 6, see Figures 2 and 14 of Perfler which clearly provides 2 distinct segments having loop-shaped portions as claimed.
Regarding claim 11, Townley et al provide for the same method steps of using the device as recited in the instant application claims.  As asserted above, Perfler teaches a two-segment end effector as a known alternative to a single basket end effector (as taught by Townley), and the inclusion of two distinct end effector segments in the Townley et al device is deemed an obvious design modification given the teaching of Perfler as addressed previously.
Regarding claims 15 and 16, see Figures 2 and 14 of Perfler as addressed with respect to claims 5 and 6 above.


Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Townley et al (2016/0331459) in view of the teaching of Perfler (2017/0151014) and further in view of the teaching of Couture (‘278). 
	The combination of the Perfler teaching with the Townley et al device has been addressed with respect to claim 1 above.  While Townley provides a teaching of providing markings (1373), there is no express disclosure of different markings for different end-effector portions, or the use of text, symbols and/or color as the markings.
	Couture, as addressed above, specifically disclose various different markings, including text, symbols and color-coding, to provide the user with the spatial orientation of the end effectors relative to a treatment site.  In particular Couture disclose providing multiple markings (218a and 218b – Figure 3) to clearly define the orientation of a device having multiple end effectors, and further disclose providing the markings at various locations including the handle, the shaft and the end effectors.  To have provided the Townley et al device, as modified by the teaching of Perfler, with multiple markings at any desired location to effectively provide the user with information regarding the spatial orientation of the end effector would have been an obvious design modification for one of ordinary skill in the art given the teaching of Couture, who generally teach it is known to use multiple markings of a wide variety to provide the user with orientation information regarding an end effector used to treat tissue.  The examiner maintains that providing markings associated with each end-effector segment of Townley, as modified by the teaching of Perfler, would be obvious given the fact that Townley discloses the use of multiple markings (e.g. to identify different portions of the balloon embodiment of Figure 13) and Couture discloses the use of multiple markings on an end-effector device as well.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-11 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-23 of copending Application No. 16/701,808 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as amended, the instant application claims recite the same general structure for the invention with only minor, obvious differences in the claimed limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Behl et al (7,195,629) and Young et al (7,524,318) disclose other devices having two distinct end-effectors separated longitudinally along a shaft.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/September 2, 2022